Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known touch display shielding electrode configurations thereof. However, none of the references alone or in combination teach: “A touch display device, comprising: a substrate including an active area in which a plurality of subpixels are disposed and a non-active area defined outside the active area; a plurality of signal lines disposed on the non-active area; an encapsulation portion disposed on the active area and the plurality of signal lines; a plurality of touch electrodes disposed on the encapsulation portion; a plurality of touch routing lines disposed on the non-active area, the plurality of touch routing lines electrically connected to at least one of the plurality of touch electrodes; and a shielding electrode overlapping the plurality of signal lines and the plurality of touch routing lines between the plurality of signal lines and the plurality of touch routing lines, the shielding electrode supplied with a common voltage.”  After further search and consideration, the office failed to locate any overlapping configurations known in related art within same field of endeavor.  Therefore, the office deems the claimed matter to be indicative of allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626